 1        Before the Court is Defendant and Counterclaimant Hulu, LLC and Plaintiff and
 2 Counterclaim-defendant DivX, LLC’s Joint Stipulation and Request to Amend the
 3 Scheduling Order.
 4        Having considered the Joint Stipulation and Request to Amend the Scheduling
 5 Order, the Court finds good cause and hereby GRANTS the request.
 6        IT IS HEREBY ORDERED that the schedule governing this case be modified as
 7 follows:
 8
 9   Event                              Prior Deadline        Modified
                                                              Deadline
10
     Hulu’s disclosure of invalidity    March 26, 2020        April 2, 2020
11
     contentions and accompanying
12   document production
13   [N.D. Cal. Patent L.R. 3-3]
14
15
16
17
18
19        SO ORDERED.
20
21 Dated:     3/27     , 2020
22                                        U.S. District Court Judge Philip S. Gutierrez

23
24
25
26
27
28
                                        -1-
     [PROPOSED] ORDER GRANTING JT STIP AND REQUEST TO AMEND SCHEDULING ORDER
                                             CASE NO. 2:19-CV-01606-PSG(DFMX)
